Title: To Thomas Jefferson from Ferdinand Grand, 8 July 1785
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris 8 Juilt. 1785

Je me suis occupé avec Empressement des moyens de trouver des fonds pour le projet dont vous mavés fait part relativement à La Potowmac, parceque jaurois été Infiniment flaté de pouvoir contribuer en quelque Chose au Succés dun Etablissement qui doit ajouter un nouveau rayon à La Gloire de Mr. Wasington, mais malheureusement les Circonstances me favorisent si mal que je ne puis me permetre de Vous Laisser entrevoir quelque Esperance, nonSeulement par la repugnance qu’ont toujours nos Capitalistes pour les placemens loingtains, mais aussy par une autre raison qui n’est pas trop bonne à dire mais il n’en est pas moins vray qu’il s’est Introduit icy depuis quelques temps un Esprit de jeu qui s’est Emparé de toutes les Tetes aupoint que Chacun veut faire fortune dans autant dheures que nos Peres y mettoyent d’annees. On se jette sur nos fonds publics qui pretent plus que tout autre Employ à La Cupidité. Voila pourquoy La moitié des Terres du Royaume Sont á vendre. Linterret qu’elles rendent ne Suffit plus au Luxe actuel. Lon quitte ainsy Le Sollide pour Courrir apres La fumée. Cette Esquisse de nos Illusions ne doit pas passer en Amerique ou l’on nous prendroit pour des Sots et n’est que pour vous faire voir qu’il faut tourner vos vues d’un autre Coté. Il seroit bien à Souhaiter que L’Amerique Seulle pût se Suffire à elle meme pour ce projet.—S’il me seroit doux davoir de meilleures raisons à vous donner de Limpossibilité que je trouve à faire des Emprunts icy à present, Il me le seroit bien d’avantage de pouvoir faire quelque Chose d’agreable à Monsr. Wasington, et à vous Monsieur, à qui Je suis avec un respectueux devoüement Votre tres Humble & tres obeissant Serviteur

Grand

